t c memo united_states tax_court gloria m stark petitioner v commissioner of internal revenue respondent docket no 9570-02l filed date gloria m stark pro_se charles j graves for respondent memorandum opinion thornton judge respondent has moved for summary_judgment on the question of whether respondent may proceed with collection of petitioner’s outstanding tax_liabilities for tax years through summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v - commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule a and ob see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact factual inferences will be read in amanner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 when a motion for summary_judgment is made and properly supported the adverse_party may not rest upon mere allegations or denials of the pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d as discussed in detail below we conclude that there is no dispute as to any material fact and that respondent is entitled to summary_judgment as a matter of law background on date the circuit_court for the county of midland michigan entered a judgment of divorce between petitioner and her former husband forrest stark the divorce unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended judgment the divorce judgment ordered inter alia that permanent alimony be awarded to petitioner in the amount of dollar_figure per month petitioner made several unsuccessful appeals to the michigan supreme court regarding her divorce see stark v george n w 2d mich denying petitioner’s application_for leave to appeal an action against the attorneys who represented forrest stark in the divorce proceedings stark v midland circuit judge mich denying petitioner’s application_for leave to appeal and denying a motion to disqualify a party stark v stark mich denying petitioner’s application_for leave to appeal an action against forrest stark motion for reconsideration denied stark v stark nos mich lexis stark v stark mich denying petitioner’s application_for leave to appeal an action against forrest stark petitioner filed a federal_income_tax return for showing tax_liability but she did not remit payment for the reported liability petitioner filed a federal_income_tax return for but not for or on petitioner’s form request for a collection_due_process_hearing dated date petitioner contended that her divorce was invalid and stated that her case is now in federal court we take judicial_notice that on date the united_states court for the eastern district of michigan entered an order granting the state of michigan’s motion to dismiss the action filed by petitioner in stark v michigan no oo-cv-10066 ebe d mich filed date q4e- on date respondent sent petitioner a notice_of_deficiency for and determining income_tax deficiencies of dollar_figure dollar_figure and dollar_figure respectively plus additions to tax under sec_6651 and for and petitioner did not petition this court for redetermination on date respondent assessed the unpaid tax_liability reported on petitioner’s tax_return plus penalties and interest on date respondent assessed the income_tax deficiencies and additions to tax plus interest as determined in the notice_of_deficiency for and on date respondent sent petitioner a final notice -- notice_of_intent_to_levy and notice of your right to a hearing regarding petitioner’s through income_tax liabilities on date petitioner submitted to respondent a form request for a collection_due_process_hearing on the form the only issue that petitioner raised was whether payments received from her former husband were taxable to her as alimony on date an administrative hearing was held between petitioner and respondent’s appeals officer the administrative hearing on date respondent issued petitioner a notice_of_determination concerning collection - - action s under sec_6320 and or notice_of_determination regarding petitioner’s through tax_liabilities in the notice_of_determination respondent determined that all applicable legal and administrative procedures had been met and that collection actions could proceed against petitioner the notice_of_determination states the underlying tax_liability is correct you were divorced and the alimony payments received from your former husband are properly included into income on date this court received from petitioner who then resided in independence missouri a letter which the court treated as a timely imperfect petition for review of respondent’s notice_of_determination on date petitioner filed an amended petition in her amended petition petitioner states that she does not contest the tax owed or any additions to the tax for penalty or interest the petitioner merely states that the irs is billing the wrong person for the taxes owed for the years and she contends that the midland county michigan circuit judge who signed the divorce judgment had been previously disqualified from making any further rulings between the two parties thus she contends there was no legal divorce and consequently no alimony to be included in her taxable_income - - discussion if any person neglects or refuses to make payment of any federal tax_liability within days of notice_and_demand the secretary is authorized to collect the tax by levy on the person’s property sec 633l1l a at least days before taking such action however the secretary generally must provide the person with a final notice_of_intent_to_levy that describes among other things the administrative appeals available to the person sec_6331 upon request the person is entitled to an administrative hearing before the appeals_office of the internal_revenue_service sec_6330 if dissatisfied with the appeals_office determination the person may seek judicial review in the u s tax_court or a federal district_court as appropriate sec_6330 generally the proposed levy actions are suspended for the pendency of the hearing and any judicial appeals therein sec_6330 sec_6330 prescribes matters that a person may raise at an appeals_office hearing including spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection the existence or amount of the underlying tax_liability may be challenged in the collection proceeding only if the person received no statutory_notice_of_deficiency or otherwise had no opportunity to dispute - jj - the tax_liability sec_6330 b see sego v commissioner t cc if the underlying tax_liability is not properly at issue we review respondent’s determination for an abuse_of_discretion sego v commissioner supra pincite otherwise we review the matter de novo id the only issue petitioner has raised is whether payments received from her former husband pursuant to a disputed divorce judgment should be included in her taxable_income respondent argues that in the circumstances of this case sec_6330 b bars petitioner from challenging her underlying tax_liability we need not resolve this issue however as discussed below even if petitioner were allowed to challenge her underlying tax_liability she would not prevail on the merits cf young v commissioner tcmemo_2003_6 horn v commissioner tcmemo_2002_207 under sec_71l a gross_income includes amounts received as alimony or separate_maintenance payments sec_71 defines alimony as any payment in cash if--- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument petitioner argues that the payments she received from her former husband were not alimony because they were made pursuant to an invalid divorce decree she contends that the divorce decree was invalid because the midland county michigan circuit judge who entered it had previously disqualified himself from the case --- - in effect having failed to achieve satisfaction in her numerous appeals to the michigan supreme court petitioner seeks to relitigate her domestic relations dispute here we decline to inject ourselves into this michigan domestic relations dispute marital relationships are peculiarly creatures of state law 64_tc_552 affd per curiam 550_f2d_1201 9th cir see also 563_f2d_1287 8th cir 19_tc_1049 affd per curiam 208_f2d_796 4th cir petitioner’s divorce judgment was entered in midland county michigan on date although petitioner has contested the validity of the divorce judgment no state court has overturned it to the contrary between and the michigan supreme court rejected petitioner’s several appeals relating to her divorce principles of collateral_estoppel and full faith and credit counsel that we respect the state court judgments see calhoun v commissioner tcmemo_1992_246 declining to decide whether a new york divorce judgment was invalid as violative of due process where no new york appellate court had overturned reversed or otherwise modified the divorce notably in stark v midland circuit judge mich the michigan supreme court denied petitioner’s motion to disqualify a party - judgment affd without published opinion 993_f2d_1533 2d cir the petition does not explicitly raise a request for equitable relief under sec_6015 to the extent that the petition might be construed to raise such a claim inferentially we hold that petitioner is not entitled to such relief having failed to file a joint federal_income_tax return for any year at issue see 119_tc_191 petitioner has failed to make a valid challenge to the appropriateness of respondent’s intended collection action she has raised no issue in this proceeding regarding any offer of an alternative means of collection these issues are now deemed conceded rule b accordingly we conclude that respondent is entitled to summary_judgment as a matter of law to reflect the foregoing an appropriate order and decision will be entered granting respondent’s motion for summary_judgment after the administrative hearing petitioner submitted an offer_in_compromise to respondent but withdrew it before respondent issued the notice_of_determination
